Case 2:18-cv-12522-VAR-MKM ECF No. 31-11 filed 05/31/19 PagelD.630 Page1of3

EXHIBIT 10

Notes from meeting by
Fildew on 11/8/17
Case 2:18-cv-12522-VAR-MKM. ECF No. 31-11 filed 05/31/19 PagelD.631 Page 2 of 3

Beaumont

Beaumont Hospital ~ Dearborn
18101 Gakwood Biv.
Dearborn, M! 48124

Meating Notes: Teoka Williams
RE: BL5/Schedule and Patient Remarks
Date: 11/8/17

Sourca: Kelley Fildaw
Sr. ER/LR Representative

 

 

oo

in attendance: Teoke, Williams; Yvonne Calleja, Manager IV Infusion; Debra Price, Manager Central Staffing:
Helena Hardin, Director Med-Surg; Toni Ward, Manager 8-North Progressive Care Renal; David Squire,
Administrator Human Resources end Kalley Fildew, Sr. ER/LR Professional

Yonne Calleja stated that the cost center that Teoke Is assigned Is to the [V-Team and if Teoka picks up a shift In
Central Staffing and does not punch in with the dapartmant cost center Information Is will show up iri red/double
and cause on issue with the appropriate funds coming out of the correct cost canter. Yvonne addressed that 8»

hours of bonus/bonus days must he epproved at a higher level when It Is populating In Kronos for another

department. As the manager over IV team she may not be aware of hours worked In other areas If there are
missed swipes in/out.

Teoka stated that she was removed out of One-Staff effective 10/10/17 and the schedulers told Teoka to contact
Dab! Price. Debi Told Teoka that she removed her because she wasn’t picking up enough hours and stated that
Deb! told her she didn't have time to deal with this and hung up the phone. Teoka stated she contacted Diane
Mleske to have her put back Into the OSS system so she could pick up hours.

Teoka stated that on November 1" she spoke with Debl Prices and Debi asked her who put you back Into the OSS
system? Teoks sald that Deb! told her she was removed from the One-Staff system because she was hot able to
pick up hours due ta not having BLS completed. Tecka stated that she feels this Is pure bullying by Debi Price.

Debi Prices states that back in June of 2017 Teoka asked Debi If she could piek up extra hours in Central Staffing.
Debt told her yes and that she siways kept a file on each employee in Central Staffing in which she retains a hard
copy of their ACLS, BLS and LARA-licensure. Deb! stated that Teoka's ACLS was showing expired In One-Staft and
that she did not have a hard copy.

Teoka stated she did sent Debl Price # hard copy vie-email but Debl maintains she couldn't read the copy provided.
Teoka states she had no communication with Jessica Fortune in Central Staffing about her BLS card, Teoks stated
that she should’ve been allowed to work since she has her BLS on file and Yvonne had a copy of it.

Yorne confirmed she did have a copy of the BLS but her lV/Hemo areas do not use One-Staff like Debi Price's
areas. Fildew confirmed with Debi Price that Teoka’s BLS Information was provided Central Staffing so she could
be scheduted to work.

Flidew asked Teoka about the Interaction thet occurred on 10/2/2027 when she worked on Tont Ward's unit.
Teoka stated that the patient In B81-bed #2 stated she didn’t want her to be her nurse because she was black,
‘Teoka stated she did provide some care for the patient including an assessment and that she has not conflict or
argument with the patient. Teoka stated as she left the room the patient stated she “didn't want a Black Bitch te
ba my AN.”

   

  

EXHIBIT

ne

WBH000003

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-11 filed 05/31/19 PagelD.632 Page 3of3
Beaumont
Beaumont Hospital — Dearbom
18101 Gakwood Bivd.
Dearborn, Ml 48124

 

Tecka was assigned to both patients In room 881 bed #1 and bed #2. Crystal Fell was the ACM on MN and went to
talk te thé patient but the patient never provided a reason for not wanting her as her nurse. Crystal told Teoka if
elther patient In the room put the call light on to let her know and she would have Olivia monitor the patients: '
Ofivia had patients ‘on the same hallway so they were working closely together, Tacka was upset that she was told
by Crystal not to provide care to either patient since she was still legally assigned and responsible for both
patients. Teoka stated that Olivia provided care ant! passed all medications on both of her assigned patients.

Toni Ward apologized to Teaka for the unfortunate remarks made by the patient. Toni told Teoka that It’s sed that
the patient would say something ike this to her. Ton! stated that‘in retrospect the ACM-Crystal should've changed
the patient assignment at the onset of this incident to.another Nurse/provider. Toni apotoglzed to Teoka that this
didn’t occur.

WBH000004
